Notice of Allowability
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Unnat Bhansali (Reg. No. Pending) on August 11, 2022.

The application has been amended as follows: 

Replaced claims 1, 9, and 15 with the following:
Claim 1, line 21, change “set” to “sets”.
Claim 9, line 22, change “set” to “sets”.
Claim 15, line 21, change “set” to “sets”.
Reasons for Allowance
4. 	The closest prior art to the subject matter of independent claim 1 is the Rohde publication wherein it discloses a pothole location and vehicle-trajectory system discloses a  method for generating velocity profiles for an autonomous vehicle (101) (see Figs. 1 - 5, ¶0042 - ¶0043, ¶0049.  In particular, see Figs. 1 – 3 and 5.  See ¶0049), the method comprising: 
receiving, by an Electronic Control Unit (ECU) of an autonomous vehicle, road information from one or more sensors associated with the autonomous vehicle when the autonomous vehicle is moving on a road (see Figs. 1 - 5, ¶0013 -  ¶0015, ¶0037, and ¶0042, Rohde discloses a pothole location and vehicle-trajectory system teaching sensors that detect road-surface breakups and potholes); and
determining, by the ecu, one or more road parameters from the road information, related to smooth movement of the autonomous vehicle on the road  (See Figs. 1 - 5, ¶0042 -  ¶0044, ¶0049, and ¶0058 - ¶0059.  In particular, see Fig. 2).
Then Silver’s publication is introduced to teach producing, by the ECU, a first velocity profile using an Artificial Intelligence (AI) model (see Figs. 1A - 1B, 2, 3A - 3B, 5, 6A - 6B, 15A - 15C, ¶0033, ¶0089 - ¶0091, ¶0081 - ¶0084, and ¶0106. in particular, Fig. 15C.  See ¶0081 and ¶0106, Silver teaches where machine learning (AI) may inform the vehicle control system of a pothole obstruction on the road surface and thus apply a first velocity profile to resolve the hazard potential that the obstruction presents) and second velocity profile using a hierarchical impact model (see Figs. 1A - 1B, 2, 3A - 3B, 5, 6A - 6B, 15A - 15C, ¶0033, ¶0089 - ¶0091. in particular, Fig. 15C and ¶0091, discloses a second velocity profile using a hierarchical impact model (a dynamic based mathematical consideration of the velocity inputs and braking profiles necessary to adjust the allowable amount of deceleration or acceleration to generate a trajectory along the path including a potential pothole obstruction), based on the one or more parameters wherein each of the first velocity profile and the second velocity profile comprises at least a velocity value and a time duration for applying the velocity value (see Figs. 1A - 1B, 2, 3A - 3B, 5, 6A - 6B, 15A - 15C, ¶0033, ¶0089 - ¶0091. In particular, see Fig. 15C.  See ¶0091), wherein, one of the first velocity profile and the second velocity profile is provided to the autonomous vehicle for navigating the road  (see Figs. 1A - 1B, 2, 3A - 3B, 5, 6A - 6B, 15A - 15C, 17, ¶0033, ¶0089 - ¶0091, ¶0102 - ¶0107. in particular, Figs. 15C, 17. See ¶0091, ¶0105) upon comparing the first velocity profile with the second velocity profile.  (See Figs. 8, 15 A - 15C, ¶0033, ¶0070 - ¶0071, and ¶0089 - ¶0091, Silver discloses the detection of an object 1302 / 1404 (obstruction) that may be a pothole, and teaches where an evaluation  teaches wherein the autonomous driving system evaluates which of the plurality of velocity profiles to apply to avoid and / or mitigate interaction with the obstruction (pothole)).
However, the prior art does not teach, or suggest every element of independent claims 1, 9 and 15. As such, a person skilled in the art would not modify Rohde in view of Silver, or any other combination thereof, to provide the method wherein the AI model is trained using a plurality of training data sets comprising the road information, wherein the training comprises:
determining an association between the road information and the most relevant velocity profile among the plurality of velocity profiles for each of the plurality of training data set based on a human supervision; and
verifying the AI model’s accuracy on classifying the association of the most relevant velocity profile with the input road information test data.
5.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a method wherein the AI model is trained using a plurality of training data sets comprising the road information, wherein the training comprises:
determining an association between the road information and the most relevant velocity profile among the plurality of velocity profiles for each of the plurality of training data set based on a human supervision; and
verifying the AI model’s accuracy on classifying the association of the most relevant velocity profile with the input road information test data.

In particular, the prior art is silent in teaching, or suggesting a method 
determining an association between the road information and the most relevant velocity profile among the plurality of velocity profiles for each of the plurality of training data set based on a human supervision. Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/RUSSELL FREJD/Primary Examiner, Art Unit 3661